Citation Nr: 0507974	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (extra-schedular) evaluation for 
service-connected residuals of a gunshot wound to the right 
leg, Muscle Group XI, with limitation of motion, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1944 to November 
1946.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for an abnormal scar with adhesions, right lower 
leg, and assigned a 10 percent evaluation for that 
disability, but denied an evaluation in excess of 30 percent 
for service-connected residuals of a gunshot wound to the 
right leg, Muscle Group (MG) XI, with limitation of motion.  
By a decision issued in May 2003, the Board Remanded that 
claim.  The claim now returns to the Board following 
additional development.  

During the pendency of this appeal, the veteran was granted 
service connection for abnormality of scar formation with 
adhesions at the site of a gunshot wound, right leg, MG XI, 
and a 10 percent initial evaluation was granted.  By a rating 
decision issued in March 2004, service connection for venous 
insufficiency of the right lower extremity was granted, and a 
10 percent initial evaluation was assigned.

During the pendency of this appeal, the veteran submitted a 
claim of entitlement to service connection for loss of 
hearing.  That claim was denied by a rating decision issued 
in December 2001.  The veteran did not submit a timely notice 
of disagreement with this determination, and this issue is 
not before the Board for appellate review.

During the pendency of this appeal, the veteran also 
submitted claims for service connection for post-traumatic 
stress disorder (PTSD) and for an award of total disability 
compensation based on individual unemployability due to 
service-connected disabilities (TDIU).  By a rating decision 
issued in May 2004, the RO granted service connection for 
PTSD.  By a rating decision issued in July 2004, the RO 
granted entitlement to TDIU.  The veteran has not disagreed 
with any aspect of these grants of benefits, and these issues 
are not before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's MG XI injury, right leg, is currently 
evaluated as 30 percent disabling, the maximum schedular 
evaluation available for that injury, and that injury has not 
required hospitalization or resulted in marked interference 
with employment, although medication for symptoms of 
peripheral neuropathy is required, the veteran has pain when 
he walks, and has numbness of the right foot, but these 
symptoms do not render impractical the application of the 
regular schedular standards, and the MG XI gunshot wound 
injury has not been manifested by any other symptoms which 
would render application of the schedular standards 
impractical.

3.  The veteran's loss of motion of the right ankle in 
flexion, inversion and eversion, as a residual of scar tissue 
adhesions associated with the service-connected MG XI gunshot 
wound injury, represents a separate, compensable disability 
not contemplated within the criteria for evaluating the 
service-connected MG XI gunshot wound injury.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation in excess 
of 30 percent for a service-connected gunshot wound with MG 
XI injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.45, 
4.55(a), 4.56, 4.73, Diagnostic Code 5311 (2004).

2.  The criteria for a separate, compensable, 10 percent 
evaluation for moderate loss of the range of motion of the 
right ankle (other than plantar flexion), without 
osteoarthritis or other bony abnormality, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
a gunshot wound to the right leg are more severely disabling 
than the current 30 percent evaluation reflects.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an evaluation in excess of 30 percent for residuals 
of a gunshot wound, right leg, was submitted in February 
2001, a few months following the enactment of the VCAA, and 
the VCAA is applicable to this claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the rating decision issued to the veteran in June 2001, 
the RO advised the veteran of the criteria for the 30 percent 
evaluation assigned for his right leg gunshot wound MG XI 
injury residuals.  The statement of the case (SOC) issued in 
December 2001 advised the veteran of regulations governing 
claims for increased evaluations, including the criteria in 
38 C.F.R. § 4.56 for evaluating muscle disability, and 
provided the criteria for evaluating the disability under 
38 C.F.R. § 4.73, Diagnostic Code 5311, including the 
criteria reflecting that a 30 percent evaluation was the 
maximum schedular evaluation allowed under Diagnostic Code 
5311.  The December 2001 SOC also included the complete text 
of certain provisions of the VCAA, including 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  

A September 2002 supplemental statement of the case (SSOC) 
advised the veteran of the criteria for evaluating neurologic 
conditions, including under 38 C.F.R. § 4.124, Diagnostic 
Codes 8525, 8625, and 8725, and advised the veteran that, 
under 38 C.F.R. § 4.55, evaluation of peripheral nerve 
paralysis could not be separately evaluated when an 
evaluation was in effect for a muscle injury to the same body 
part.  

By a letter issued in January 2002, the Board notified the 
veteran that additional evidence was required to substantiate 
his claim for an extraschedular evaluation for injury to MG 
XI.  The veteran was specifically notified of the enactment 
of the VCAA, of the types of evidence VA could obtain on his 
behalf, and of his rights and responsibilities.  The Board 
Remand issued in May 2003 set forth in detail the types of 
evidence that might substantiate an extraschedular evaluation 
and directed the RO to specifically discuss application of 
the criteria for extra-schedular evaluations.

In August 2003, the RO issued a letter explaining in detail 
the evidence necessary to substantiate the claim.  The RO 
advised the veteran to submit relevant medical opinions in 
writing, and advised the veteran to identify additional 
treatment providers or any alternative types of evidence that 
might support the claim.  The letter advised the veteran to 
submit or identify any treatment records not yet received and 
considered.  The veteran was advised to send the information 
within 30 days, but was also advised that he could submit or 
identify additional evidence within one year.  

In a March 2004 SSOC, the RO explained that separate, 
compensable evaluations had been assigned for scar formation 
with adhesions and for venous insufficiency of the right 
lower extremity, but that a separate evaluation for 
peripheral neuropathy was precluded by regulation, since a 30 
percent evaluation for muscle injury was in effect.  The SSOC 
again advised the veteran that a 30 percent evaluation for MG 
XI injury was the maximum schedular evaluation, and explained 
that the evidence of record did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. 

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim.  The veteran has 
been afforded VA examinations.  Private and current VA 
clinical treatment records have been obtained.  The veteran 
has not identified any other relevant records.  The Board 
finds that the veteran has been specifically notified of the 
provisions of the text of the VCAA, and all duties under the 
VCAA have been met.  The record establishes compliance with 
the VCAA, and appellate review may proceed. 

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant, in 
particular, the December 2001 SOC which included the complete 
text of the provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 clearly satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claim.  The notifications clearly advised 
the appellant to identify or submit any relevant evidence, 
and the appellant did submit a variety of types of evidence, 
including private clinical records and statements from family 
members.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C.A. §§ 5103(a) and 5103A.    

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, the 
provisions of the VCAA as codified.  Moreover, the 
veteran has been advised, including by a January 2000 to 
letter from the Board, in the Board's May 2003 remand, 
and in an August 2003 letter from the RO, among other 
communications, that he should submit or identify any 
relevant evidence.  The Board finds that the claimant 
has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased evaluation for MG XI gunshot wound injury 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the increased rating claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual background

On VA examination conducted in May 2001, the veteran reported 
that his right leg felt numb.  It was difficult for him to 
sleep, as a result of this leg pain.  Standing for a long 
time or walking was difficult due to aching in the right leg.  
The veteran did not appear to be in pain.  He walked well and 
his posture was good.  Range of motion of the ankle was to 15 
degrees of extension and 20 degrees of flexion, with 10 
degrees of inversion and 5 degrees of eversion.  Ankle pulses 
were palpable in both the posterior tibial and dorsalis pedis 
arteries.  The right foot felt warm and the skin appeared 
healthy.  Arterial Doppler studies revealed adequate arterial 
blood flow in the leg.  The examiner concluded that there was 
no evidence of circulatory deficiency in the right leg.

In his February 2001 claim, the veteran stated that his 
doctor had advised him that the circulation in his right foot 
had changed. 

The veteran complained that he had right leg cramps and right 
foot pain as a result of his service-connected right ankle 
injury.  Doppler examination of the lower extremities 
conducted in September 2001, following these complaints, 
disclosed moderate bilateral common femoral stenosis.  Nerve 
conduction studies conducted in November 2001 disclosed right 
peroneal neuropathy without denervation but with chronic 
motor unit changes and probable peripheral neuropathy, 
etiology undetermined.  FD, MD, provided a November 2001 
opinion that the veteran had right leg pain post-trauma.  The 
physician stated that EMG peripheral Doppler examination of 
the lower extremities revealed mild peripheral vascular 
disease, moderate right peroneal neuropathy, and bilateral 
peripheral neuropathy.

On VA examination conducted in March 2002, the veteran 
reported a lot of pain in the right leg, especially with 
walking.  The veteran reported that his sleep was disturbed 
due to pain.  There was normal alignment of the right leg and 
ankle.  There was some atrophy of the right calf as compared 
to the left.  In an area of skin graft, measuring about 3 
inches by 2 inches, the skin was dry and scaly but not 
tender.  There were adhesions.  Range of motion of the ankle 
was to 10 degrees of extension, 15 degrees of flexion, 10 
degrees of inversion, and 5 degrees of eversion.  The ankle 
pulse was feeble.  Power against resistance was moderate.  
Radiologic examination of the right leg and ankle disclosed 
no evidence of bony injuries.  The examiner concluded that 
there was a skin graft with some adhesions and limited motion 
of the ankle joint.

A private medical opinion from FD, MD, submitted in January 
2003, stated an opinion that it was at least as likely as not 
that the veteran's neuromuscular and vascular problems in his 
right lower extremity were caused by or resulted from a 
gunshot injury incurred in service.

VA outpatient treatment records dated in March 2003 reflect 
that the veteran complained of right foot numbness and a 
burning feeling.  Skin discoloration secondary to poor blood 
flow was noted.  

VA outpatient treatment records dated in September 2003 
reflect that the veteran sought better pain management for 
the peripheral neuropathy pain, right lower extremity.  He 
declined use of narcotics.  The outpatient clinical records 
reflect that Neurontin was prescribed for management of the 
veteran's peripheral neuropathy.

VA examination conducted in November 2003 disclosed that the 
veteran's right leg was painful.  The veteran was unable to 
sleep at night.  There was also pain in the right foot.  The 
veteran was able to walk slowly, but the pain in the distal 
leg would increase the farther the veteran walked.  He had a 
normal heel-toe gait and his posture was good.  The skin of 
the right foot and ankle appeared normal and was warm.  There 
were no changes of the toenails.  The dorsalis pedis pulse 
was diminished.  Examination of range of motion of the ankle 
revealed extension to 10 degrees, flexion to 20 degrees, 
inversion to 15 degrees, and eversion to 20 degrees.  Power 
against resistance and gravity was good.  Radiologic 
examination was normal.  There was no evidence of post-
traumatic arthritis of the right ankle.  There was no 
evidence of adhesions of the scar tissue to the deeper 
structures.  The examiner concluded that the gunshot wound 
residuals involved only the soft tissues near Muscle Group 
XI, and that the gunshot wound did not involve the joint 
structures.  The examiner attributed limitation of motion of 
the ankle joint, described as mild, to the scar tissue of the 
skin.

On neurologic examination conducted in November 2003, the 
veteran reported pain in his right foot, occurring 
predominantly after standing periods of two hours or more and 
after walking more than one block.  He complained of severe 
nocturnal pain in the right foot, with parasthesias in the 
right foot which disturbed his sleep.  He walked with a 
slight limp.  No Romberg sign was present.  Reflexes were 
symmetric, and sensory examination was intact.  EMG indicated 
evidence of neuropathy, right peroneal and posterior tibial 
nerves, of mild degree.

Doppler vascular studies conducted in December 2003 disclosed 
isolated venous insufficiency between the knee and the ankle 
associated with the gunshot wound.  The examiner opined that 
the venous insufficiency could be improved by laparoscopic 
fascial ligation.

Governing law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  For a 
claim for an increased rating, the primary concern is 
normally the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  In 
evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The severity of the veteran's disability due to service-
connected gunshot wound injury to MG XI is currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5311.  
DC 5311 provides the criteria for evaluating disability of 
the muscles that function to provide propulsion in plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  These muscles consist of 
the posterior and lateral crural muscles and muscles of the 
calf, that is, triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  Under Code 5311, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  The veteran's residuals of the gunshot wound injury 
to MG XI are currently evaluated as 30 percent disabling, the 
maximum schedular evaluation under DC 5311.

Under the governing regulation, 38 C.F.R. § 4.56, "severe" 
disability is defined as injury that results from a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  A "severe" 
disability generally includes a service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Evidence regarding a "severe" 
disability includes consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  With "severe" disability, 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle;  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.

The provisions of 38 C.F.R. § 4.55 state that a muscle injury 
rating "will not be combined with peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions."  38 C.F.R. § 4.55 (g).

Plantar flexion of the foot, movement of the foot in a 
downward direction, is one of the functions accomplished by 
MG XI.  However, dorsiflexion, movement of the foot upward at 
the ankle, is accomplished by MG XII.  Limitation of motion 
of the foot is also contemplated and evaluated under 38 
C.F.R. § 4.71a, DC 5271, which provides a 10 percent rating 
for moderate limited motion of the ankle and a 20 percent 
rating for marked limited motion of the ankle. 

Normal range of motion of the ankle is to 20 degrees in 
dorsiflexion  and 45 degrees in plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  If the 
veteran has alleged that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extra-schedular rating is appropriate.  
If there is such evidence, the Board must direct that the 
matter be referred for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases 
for its decision to not so refer it.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

Analysis

The veteran's service-connected gunshot wound residuals of MG 
XI are evaluated as severe, warranting a 30 percent 
evaluation, the highest schedular evaluation available under 
DC 5311.  The evidence reflects that the veteran has some 
atrophy of the right calf as compared to the left, according 
to the VA examiner who conducted the March 2002 examination.  
The governing regulation, 38 C.F.R. § 4.56, clearly reflects 
that loss of deep fascia or muscle substance is contemplated 
with an evaluation of a muscle injury as severe.  Thus, this 
finding is contemplated within the regular schedular 
standards, and does not warrant an extra-schedular 
evaluation.

At each of the VA examinations of record, the veteran 
complained of pain, including pain that made it difficult for 
him to sleep.   The governing regulation, 38 C.F.R. § 4.56, 
clearly reflects that complaints of cardinal signs and 
symptoms of muscle disability include complaints of pain, and 
complaints of pain are contemplated within an evaluation of a 
muscle injury as severe. Thus, this finding is contemplated 
within the regular schedular standards, and does not warrant 
an extra-schedular evaluation.
 
At each of the VA examinations, the findings included a scar.  
That scar was specifically described as adherent to the soft 
tissues near MG XI.  The governing regulation, 38 C.F.R. 
§ 4.56, clearly reflects that depressed, ragged, or adherent 
scars are specifically contemplated within the criteria for a 
severe muscle injury.  Thus, this finding is contemplated 
within the regular schedular standards, and does not warrant 
an extra-schedular evaluation.

The evidence, including the findings of a private physician 
and the findings on VA examinations conducted in November 
2003 and December 2003, clearly reflects that the veteran has 
peripheral neuropathy of the right peroneal and posterior 
tibial nerves.  However, 38 C.F.R. § 4.55(g) precludes a 
separate evaluation for nerve impairment, such as peripheral 
neuropathy, of the nerves which pass through MG XI, the body 
part for which the 30 percent evaluation under DC 5311 is in 
effect.  It is also clear that the definition of severe 
muscle injury in 38 C.F.R. § 4.56 includes diminished muscle 
excitability and abnormal electrodiagnostic tests, the 
findings in this case.  

Thus, the findings of peripheral neuropathy are contemplated 
within the regular schedular standards.  Since, by 
regulation, an extra-schedular evaluation is intended to 
compensate the veteran for unusual or exceptional 
circumstances not contemplated within the regular schedular 
standard, the findings of peripheral nerve impairment do not 
warrant application of 38 C.F.R. § 3.321, since peripheral 
nerve impairment is contemplated within the schedular 
criteria for severe muscle injury, the evaluation currently 
in effect.

The evidence reflects that the veteran has impairment of 
circulation, resulting in increased pain with walking more 
than one block.  Service connection has been separately 
established for venous insufficiency of the right lower 
extremity, associated with the gunshot wound involving MG XI.

The Board notes that the veteran's right ankle motion is 
mildly to moderately limited in all planes, including 
dorsiflexion, plantar flexion, inversion, and eversion.  The 
evidence of record clearly reflects that the limitation of 
motion is due to scar tissue resulting from the service-
connected MG XI gunshot wound injury at issue.  DC 5311 does 
not contemplate limitation of motion of the ankle in all 
planes, although it does contemplate limitation of plantar 
flexion of the foot.  However, it appears to the Board that 
the veteran's limitation of motion of the ankle other than in 
plantar flexion warrants a separate, compensable, 10 percent 
evaluation under 38 C.F.R. § 4.71a, DC 5271 for moderate 
limitation of motion.

The evidence is devoid of findings of MG XI disability which 
are not contemplated within the 30 percent evaluation the 
veteran has been awarded under the regular schedular criteria 
for severe muscle disability under DC 5311.  In particular, 
the veteran has not required hospitalization for treatment of 
the service-connected MG XI gunshot wound injury.  There is 
no evidence that the MG XI injury alone resulted in the 
veteran's termination of his employment, although the 
evidence of record does establish that the veteran is 
individually unemployable as a result of all his service-
connected disabilities.

The Board agrees that the regular schedular standards under 
DC 5311 for severe muscle injury may not compensate the 
veteran for venous insufficiency, a painful scar, or 
limitation of motion of the ankle in all planes.  However, 
the veteran has been awarded separate, compensable 
evaluations for venous insufficiency, for abnormal scar 
formation, and for limitation of motion (other than plantar 
flexion) of the ankle.  Because each of these findings is 
compensated under another diagnostic code, these findings do 
not warrant an extra-schedular evaluation in excess of 30 
percent under DC 5311.  38 C.F.R. § 4.14.  

The Board agrees with the RO that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  The evidence regarding 
extra-schedular consideration is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.


ORDER

The appeal for an extra-schedular evaluation in excess of 30% 
for service-connected residuals of a gunshot wound to the 
right leg, Muscle Group XI, with limitation of motion, is 
denied.

A separate, compensable, 10 percent evaluation for limitation 
of motion (other than plantar flexion) of the right ankle is 
granted, subject to laws and regulations governing the 
effective date of an award of monetary compensation.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


